Case 16-07207-JMC-7A              Doc 3739         Filed 12/23/19         EOD 12/23/19 12:22:11               Pg 1 of 13



                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

 IN RE:                                                           )
                                                                  )
 ITT EDUCATIONAL SERVICES, INC., et al. 1                         )        Case No. 16-07207-JMC-7A
                                                                  )
          Debtors.                                                )        Jointly Administered

                        TRUSTEE’S MOTION TO COMPROMISE AND
                       SETTLE A CERTAIN REIMBURSEMENT CLAIM
                     AGAINST SOUTHERN NEW HAMPSHIRE UNIVERSITY

          Deborah J. Caruso, the chapter 7 trustee in this case (the “Trustee”), by counsel, pursuant

 11 U.S.C. §§ 105 and 363 and Rule 9019 of the Federal Rules of Bankruptcy Procedure, requests

 entry of an order authorizing the Trustee to compromise and settle a claim against Southern New

 Hampshire University (“SNHU”) related to certain reimbursable expenses pursuant to the Teach-

 Out Program Articulation Agreement Between Southern New Hampshire University and Daniel

 Webster College (the “Teach-Out Agreement”) on the following grounds:

                                                I. JURISDICTION

          1.       The Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

          2.       Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

          3.       The statutory predicate for relief are sections 105 and 363 of the United States

 Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”).




 1
  The debtors in these cases, along with the last four digits of their respective federal tax identification numbers are
 ITT Educational Services, Inc. [1311]; ESI Service Corp. [2117]; and Daniel Webster College, Inc. [5980].
Case 16-07207-JMC-7A          Doc 3739      Filed 12/23/19   EOD 12/23/19 12:22:11         Pg 2 of 13



                                         II. BACKGROUND

         4.      On September 16, 2016 (the “Petition Date”), ITT Educational Services, Inc.

 (“ITT”), ESI Service Corp. (“ESI”) and Daniel Webster College, Inc. (“Webster College,” and

 together with ITT and ESI, the “Affiliated Debtors”) filed voluntary petitions for relief under

 chapter 7 of the Bankruptcy Code. The Trustee was appointed interim trustee under section 701

 of the Bankruptcy Code in each of the Affiliated Debtors’ bankruptcy cases on the Petition Date,

 and in accordance with section 702(d) of the Bankruptcy Code, became the permanent case

 trustee on November 1, 2016 following the conclusion of the meeting of creditors held pursuant

 to section 341(a) of the Bankruptcy Code.

         5.      On October 4, 2016, the Court entered its Order Granting Motion for Joint

 Administration of Chapter 7 Cases [Docs 221 & 222], directing the Affiliated Debtors’

 bankruptcy cases to be jointly administered for procedural purposes only.

         6.      Prior to and after the Petition Date, Agera Energy, LLC (“Agera”) provided

 certain utility services to Webster College.

         7.      On or about September 12, 2016, Webster College and SNHU entered into the

 Teach-Out Agreement, providing for, in part, SNHU’s acceptance of Webster College’s students,

 SNHU’s use of Webster College’s facilities, and requiring SNHU to pay and/or reimburse

 Webster College for all reasonable operating costs related to Webster College’s facilities during

 the term of the Teach-Out Agreement, including utility expenses.

         8.      On November 6, 2019, the Court entered its Order Granting Agreed Application

 for Allowance of Administrative Expense in Favor of Agera Energy, LLC [Doc 3686], granting

 Agera an allowed administrative expense in the amount of $50,000.00, which has been paid by

 the Trustee, for postpetition utility services.



                                                   2
Case 16-07207-JMC-7A         Doc 3739      Filed 12/23/19      EOD 12/23/19 12:22:11         Pg 3 of 13



        9.      The vast majority of Agera’s administrative expense was incurred during the term

 of the Teach-Out Agreement. Accordingly, pursuant to the terms of the Teach-Out Agreement,

 the Trustee has a claim against SNHU for reimbursement of its prorated share of Agera’s

 administrative expense claim previously paid by the Trustee.

        10.     The Trustee and SNHU have determined that SNHU’s prorated share of Agera’s

 administrative expense claim is $46,500.00 (the “Reimbursement Claim”). In full compromise

 and settlement of the Reimbursement Claim, SNHU has agreed to pay the Reimbursement Claim

 within thirty (30) days of the entry of an Order approving this motion.

                                    III. RELIEF REQUESTED

        11.     The Trustee requests entry of an order, pursuant to sections 105 and 363 of the

 Bankruptcy Code and Bankruptcy Rule 9019 (a) authorizing the Trustee to compromise and

 settle the Reimbursement Claim, and (b) directing SNHU to pay the Reimbursement Claim in the

 amount of $46,500.00 to the Trustee within thirty (30) days of entry of an order approving this

 motion.

                           IV. GROUNDS FOR GRANTING RELIEF

        12.     A court may authorize a trustee to enter into a settlement so long as it is a sound

 exercise of the trustee’s business judgment. See 11 U.S.C. § 363(b); In re UAL Corp., 443 F.3d

 565, 571 (7th Cir. 2006) (use under section 363 of the Bankruptcy Code must “[make] good

 business sense”); In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (section 363 involves

 exercise of fiduciary duties and requires an “articulated business justification”); see also In re

 Olde Prairie Block Owners, LLC, 448 B.R. 482, 492 (Bankr. N.D. Ill. 2011) (same). Moreover,

 when applying the “business judgment” standard to a use of estate property under section 363 of

 the Bankruptcy Code, a trustee’s judgment is “entitled to great judicial deference as long as a



                                                   3
Case 16-07207-JMC-7A          Doc 3739      Filed 12/23/19      EOD 12/23/19 12:22:11          Pg 4 of 13



 sound business reason is given.” See In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill.

 2012).

          13.   Similarly, Bankruptcy Rule 9019(a) sets forth the requirements for compromises

 and settlements and permits a bankruptcy court to approve a trustee’s “compromise or

 settlement” after notice and a hearing, if such settlement is “fair and equitable . . . and in the best

 interests of the bankruptcy estate.” Depoister v. Mary M. Holloway Found., 36 F.3d 582, 586

 (7th Cir. 1994); see also In re Energy Co-op., Inc., 886 F.2d 921, 927 (7th Cir. 1989) (“The

 benchmark for determining the propriety of a bankruptcy settlement is whether the settlement is

 in the best interests of the estate.”); In re Smith, No. 02-16450-JKC-7A, 2008 WL 4276171, at *2

 (Bankr. S.D. Ind. Sept. 10, 2008) (same). Settlements should be approved unless “the settlement

 ‘falls below the lowest point in the range of reasonableness.’” In re Commercial Loan Corp.,

 316 B.R. 690, 698 (Bankr. N.D. Ill. 2004) (quoting Energy Co-op., 886 F.2d at 929); In re

 Doctors Hosp. of Hyde Park, Inc., 474 F.3d 421, 426 (7th Cir. 2007); see also In re Artra Grp.,

 Inc., 300 B.R. 699, 702 (Bankr. N.D. Ill. 2003). Settlements and compromises are favored in

 bankruptcy because they expedite case administration and reduce unnecessary administrative

 costs. Fogel v. Zell, 221 F.3d 955, 960 (7th Cir. 2000). In determining whether a compromise is

 in the best interests of the estate, the Court must compare “the settlement’s terms with the

 litigation’s probable costs and probable benefits.” In re Am. Reserve Corp., 841 F.2d 159, 161

 (7th Cir. 1987); see also Doctors Hosp., 474 F.3d at 426 (“Among the factors the court considers

 are the litigation’s probability of success, complexity, expense, inconvenience, and delay,

 including the possibility that disapproving the settlement will cause wasting of assets.”) (internal

 quotation marks and citations omitted); Commercial Loan, 316 B.R. at 697 (holding that relevant

 factors a bankruptcy court should consider in approving a settlement include “the litigation’s



                                                    4
Case 16-07207-JMC-7A         Doc 3739      Filed 12/23/19     EOD 12/23/19 12:22:11         Pg 5 of 13



 probability of success, its complexity, and its ‘attendant expense, inconvenience and delay’”

 (quoting Am. Reserve Corp., 841 F.2d at 161)).

        14.     Considering the terms of the Teach-Out Agreement, the Trustee has determined

 the Reimbursement Claim represents an equitable proration of the previously paid administrative

 expense to Agera. As such, the Trustee submits the amount of the Reimbursement Claim is fair,

 equitable, in the best interest of the Affiliated Debtors’ bankruptcy estates, and a sound exercise

 of her business judgment within the range of reasonableness for approval under Bankruptcy Rule

 9019(a).

                                            V. NOTICE

        15.     Pursuant to the Notice, Case Management and Administrative Procedures (the

 “Case Management Procedures”) approved by the Court on October 4, 2016 [Doc 220], the

 Trustee will serve a copy of this motion on the following (as defined in the Case Management

 Procedures): (a) the Core Group; (b) the Request for Notice List; (c) the Appearance List; and

 (d) SNHU.

 NOTICE IS GIVEN, that pursuant to the Case Management Procedures, any objection to this
 motion must be in writing and filed with the Bankruptcy Clerk by no later than 4:00 p.m.
 (prevailing Eastern Time) on January 8, 2020. Those not required or not permitted to file
 electronically must deliver any objection by U.S. mail, courier, overnight/express mail or in
 person at:

                                   116 U.S. Courthouse
                                   46 East Ohio Street
                                   Indianapolis, IN 46204

 The objecting party must also serve a copy of the written objection upon the Trustee’s counsel, at
 Counsel for Trustee Deborah J. Caruso, Rubin & Levin, P.C., 135 N. Pennsylvania Street, Suite
 1400, Indianapolis, IN 46204. If an objection is NOT timely filed, the requested relief may
 be granted without a hearing.

 NOTICE IS FURTHER GIVEN that in the event an objection to this motion is timely filed, a
 hearing on this motion and such objection will be conducted on January 15, 2020 at 1:30 p.m.



                                                  5
Case 16-07207-JMC-7A         Doc 3739      Filed 12/23/19     EOD 12/23/19 12:22:11         Pg 6 of 13



 (prevailing Eastern time), in Room 325 of the United States Courthouse, 46 East Ohio Street,
 Indianapolis, IN 46204.

           WHEREFORE, the Trustee respectfully requests entry of an order, (i) authorizing the

 Trustee to compromise and settle the Reimbursement Claim, (ii) directing SNHU to pay the

 Reimbursement Claim in the amount of $46,500..00 to the Trustee within thirty (30) days of

 entry of an order approving this motion; and (iii) granting the Trustee all other just and proper

 relief.

                                                       Respectfully submitted,

                                                       RUBIN & LEVIN, P.C.

                                                   By: /s/ Cassandra Nielsen
                                                           Cassandra Nielsen

                                                       Deborah J. Caruso (Atty. No. 4273-49)
                                                       John C. Hoard (Atty. No. 8024-49)
                                                       James E. Rossow Jr. (Atty. No. 21063-29)
                                                       Meredith R. Theisen (Atty. No. 28804-49)
                                                       Cassandra Nielsen (Atty. No. 31440-49)
                                                       RUBIN & LEVIN, P.C.
                                                       135 N. Pennsylvania Street, Suite 1400
                                                       Indianapolis, Indiana 46204
                                                       Tel: (317) 634-0300
                                                       Fax: (317) 263-9411
                                                       Email: dcaruso@rubin-levin.net
                                                               johnh@rubin-levin.net
                                                               jim@rubin-levin.net
                                                               mtheisen@rubin-levin.net
                                                               cnielsen@rubin-levin.net
                                                       Attorneys for Deborah J. Caruso, Trustee

                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 23, 2019, a copy of the foregoing Trustee’s Motion to
 Compromise and Settle a Certain Reimbursement Claim Against Southern New Hampshire
 University was filed electronically. Pursuant to Section IV.C.3(a) of the Case Management
 Procedures, notice of this filing will be sent to the following parties through the Court’s
 Electronic Case Filing System. Parties may access this filing through the Court’s system.




                                                  6
Case 16-07207-JMC-7A    Doc 3739    Filed 12/23/19   EOD 12/23/19 12:22:11    Pg 7 of 13



 John Joseph Allman jallman@hbkfirm.com, dadams@hbkfirm.com
 Richard Allyn rallyn@robinskaplan.com
 Robert N Amkraut ramkraut@foxrothschild.com
 Scott S. Anders scott.anders@jordanramis.com, litparalegal@jordanramis.com
 Manuel German Arreaza manuel.arreaza@cfpb.gov
 Todd Allan Atkinson tatkinson@ulmer.com
 Kay Dee Baird kbaird@kdlegal.com, rhobdy@kdlegal.com;crbpgpleadings@kdlegal.com
 Michael I. Baird baird.michael@pbgc.gov, efile@pbgc.gov
 Christopher E. Baker cbaker@hbkfirm.com, thignight@hbkfirm.com
 James David Ballinger jim@kentuckytrial.com, jennifer@kentuckytrial.com
 Joseph E. Bant jebant@lewisricekc.com
 William J. Barrett william.barrett@bfkn.com, mark.mackowiak@bfkn.com
 Ashley Flynn Bartram ashley.bartram@oag.texas.gov
 Alex M Beeman alex@beemanlawoffice.com, abeeman@reminger.com
 Thomas M Beeman tom@beemanlawoffice.com
 Richard James Bernard rbernard@foley.com
 Thomas Berndt tberndt@robinskaplan.com, jgerboth@robinskaplan.com
 John J Berry john.berry@dinsmore.com, Christina.Lee@DINSMORE.COM
 Lauren Beslow lauren.beslow@quarles.com
 Brandon Craig Bickle bbickle@gablelaw.com
 Jill B. Bienstock jbienstock@coleschotz.com
 Michael Blumenthal michael.blumenthal@tklaw.com
 David J. Bodle dbodle@hhclaw.com, layres@hhlaw-in.com
 Robert A. Breidenbach rab@goldsteinpressman.com
 Wendy D Brewer wbrewer@fmdlegal.com, cbellner@fmdlegal.com
 Kayla D. Britton kayla.britton@faegrebd.com, noticeFRindy@faegrebd.com
 Robert Bernard Bruner bob.bruner@nortonrosefulbright.com
 Jason R Burke jburke@bbrlawpc.com, kellis@bbrlawpc.com
 Erin Busch ebusch@nebraska.edu
 John Cannizzaro john.cannizzaro@icemiller.com, Thyrza.Skofield@icemiller.com
 Kevin M. Capuzzi kcapuzzi@beneschlaw.com,
 lmolinaro@beneschlaw.com;docket@beneschlaw.com
 James E. Carlberg jcarlberg@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com
 Steven Dean Carpenter scarpenter1@dor.in.gov
 Deborah Caruso dcaruso@rubin-levin.net, dwright@rubin-levin.net;jkrichbaum@rubin-
 levin.net;atty_dcaruso@bluestylus.com
 Deborah J. Caruso trusteecaruso@rubin-levin.net, DJC@trustesolutions.net
 Joshua W. Casselman jcasselman@rubin-levin.net, angie@rubin-
 levin.net;atty_jcasselman@bluestylus.com
 Ben T. Caughey ben.caughey@merchocaughey.com
 Sonia A. Chae chaes@sec.gov
 John Andrew Chanin jchanin@lindquist.com, srummery@lindquist.com
 Courtney Elaine Chilcote courtney@ckhattorneys.com,
 ckh@ckhattorneys.com;tracy@ckhattorneys.com
 Dale C Christensen christensen@sewkis.com

                                           7
Case 16-07207-JMC-7A   Doc 3739   Filed 12/23/19   EOD 12/23/19 12:22:11   Pg 8 of 13



 Eboney Delane Cobb ecobb@pbfcm.com
 Tiffany Cobb tscobb@vorys.com
 Michael Edward Collins mcollins@manierherod.com
 Michael Anthony Collyard mcollyard@robinskaplan.com, rhoule@robinskaplan.com
 Eileen Connor econnor@law.harvard.edu
 Lawrence D. Coppel lcoppel@gfrlaw.com
 Heather M. Crockett Heather.Crockett@atg.in.gov, darlene.greenley@atg.in.gov
 J Russell Cunningham rcunningham@dnlc.net, reaster@dnlc.net
 Erica Dausch edausch@babstcalland.com
 Melissa J. DeGroff mjd@kgrlaw.com, cresler@kgrlaw.com
 Dustin R. DeNeal dustin.deneal@faegrebd.com, noticeFRindy@faegrebd.com
 Laura A DuVall Laura.Duvall@usdoj.gov, Catherine.henderson@usdoj.gov
 Annette England annette.england@btlaw.com
 Charles Anthony Ercole cercole@klehr.com, acollazo@klehr.com
 Carolyn Meredith Fast carolyn.fast@ag.ny.gov
 Elaine Victoria Fenna elaine.fenna@morganlewis.com
 Andrew W Ferich awf@chimicles.com
 Scott Patrick Fisher sfisher@drewrysimmons.com, lgarrison@DSVlaw.com
 John David Folds dfolds@bakerdonelson.com, sparson@bakerdonelson.com
 Jennifer N Fountain jfountain@iislaw.com, sfilippini@iislaw.com
 Sarah Lynn Fowler sarah.fowler@mbcblaw.com, deidre.gastenveld@mbcblaw.com
 Robert W. Fuller rfuller@rbh.com
 Carlos Galliani carlos@thelidjifirm.com
 Jonathan William Garlough jgarlough@foley.com, mstockl@foley.com;mdlee@foley.com
 Lisa Giandomenico lgiandomenico@nmag.gov
 Lea Pauley Goff lea.goff@skofirm.com, emily.keith@skofirm.com
 John C Goodchild john.goodchild@morganlewis.com
 Douglas Gooding dgooding@choate.com
 John Andrew Goodridge jagoodridge@jaglo.com, angray@jaglo.com;dwhiggs@jaglo.com
 Michael Wayne Grant michael.w.grant@doj.state.or.us
 Richard Grayson Grant rgrant@rgglaw.com, grantecf@gmail.com
 Alan Mark Grochal agrochal@tydingslaw.com
 Elizabeth N. Hahn ehahn@rubin-levin.net, mralph@rubin-levin.net
 Gregory Forrest Hahn ghahn@boselaw.com, jmcneeley@boselaw.com
 Julian Ari Hammond Jhammond@hammondlawpc.com, ppecherskaya@hammondlawpc.com
 Wallace M Handler whandler@swappc.com, kkloock@swappc.com
 William J. Hanlon whanlon@seyfarth.com
 Adam Craig Harris adam.harris@srz.com
 Brian Hauck bhauck@jenner.com
 Jeffrey M. Hawkinson jhawkinson@pcslegal.com, danderson@pcslegal.com
 Michael J. Hebenstreit mjh@whzlaw.com,
 arlene@whzlaw.com;ene@whzlaw.com;kdt@whzlaw.com
 Amanda Marie Hendren amanda@indianalawgroup.com
 Claude Michael Higgins Michael.Higgins@ag.ny.gov
 Michael W. Hile mhile@jacobsonhile.com, assistant@jacobsonhile.com
 Sean M Hirschten shirschten@psrb.com

                                        8
Case 16-07207-JMC-7A     Doc 3739    Filed 12/23/19   EOD 12/23/19 12:22:11    Pg 9 of 13



 Robert M. Hirsh robert.hirsh@arentfox.com
 John C. Hoard johnh@rubin-levin.net, jkrichbaum@rubin-
 levin.net;atty_jch@trustesolutions.com;sturpin@rubin-levin.net
 Curt Derek Hochbein chochbein@rubin-levin.net,
 deidre@mbcblaw.com;ellen@mbcblaw.com
 Jeffrey A Hokanson jeff.hokanson@icemiller.com, bgnotices@icemiller.com
 Steven Howard Holinstat sholinstat@proskauer.com
 Diana Hooley diana.hooley@state.ma.us
 Thomas Ross Hooper hooper@sewkis.com
 George Wade Hopper ghopper@cohenandmalad.com, klandeck@cohenandmalad.com
 Andrew E. Houha bkecfnotices@johnsonblumberg.com
 Andrew W. Hull awhull@hooverhullturner.com, fgipson@hooverhullturner.com
 James C Jacobsen jjacobsen@nmag.gov, eheltman@nmag.gov
 Christine K. Jacobson cjacobson@jacobsonhile.com, 5412@notices.nextchapterbk.com
 Jay Jaffe jay.jaffe@faegrebd.com, noticeFRindy@faegrebd.com
 David Januszewski djanuszewski@cahill.com
 Benjamin F Johns bfj@chimicles.com, klw@chimicles.com
 Russell Ray Johnson russj4478@aol.com
 Kenneth C. Jones kcjones@lewisricekc.com
 Anthony R. Jost tjost@rbelaw.com, baldous@rbelaw.com
 David J. Jurkiewicz DJurkiewicz@boselaw.com,
 mwakefield@boselaw.com;rmurphy@boselaw.com;dlingenfelter@boselaw.com
 Aaron Kappler akappler@tokn.com
 Timothy Q. Karcher tkarcher@proskauer.com
 Steven Joseph Kasyjanski sjk-yount-atty@ameritech.net, skasyjan@gmail.com
 Alan Katz akatz@lockelord.com
 Richard B. Kaufman richardkfmn@gmail.com
 Carly Kessler ckessler@robinskaplan.com
 John M. Ketcham jketcham@psrb.com, scox@psrb.com
 Taejin Kim tae.kim@srz.com
 Edward M King tking@fbtlaw.com, lsugg@fbtlaw.com;tking@ecf.inforuptcy.com
 Roy F. Kiplinger bankruptcy@kiplingerlaw.com, bankruptcy@kiplingerlaw.com
 Jackson Taylor Kirklin taylor.kirklin@usdoj.gov, melanie.crouch@usdoj.gov
 James A. Knauer jak@kgrlaw.com, tjf@kgrlaw.com
 Kevin Dale Koons kkoons@kgrlaw.com, cjh@kgrlaw.com
 Harris J. Koroglu hkoroglu@shutts.com, fsantelices@shutts.com
 Lawrence Joel Kotler ljkotler@duanemorris.com
 Robert R Kracht rrk@mccarthylebit.com
 Andrew L. Kraemer akraemer@johnsonblumberg.com, akraemerlawoffice@att.net
 David R. Krebs dkrebs@hbkfirm.com, dadams@hbkfirm.com
 Jerrold Scott Kulback jkulback@archerlaw.com
 Jay R LaBarge jlabarge@stroblpc.com
 Darryl S Laddin bkrfilings@agg.com
 Michael J. Langlois mlanglois@shouselanglois.com, rshouse@shouselanglois.com
 Vilda Samuel Laurin slaurin@boselaw.com
 Jordan A Lavinsky jlavinsky@hansonbridgett.com

                                           9
Case 16-07207-JMC-7A   Doc 3739   Filed 12/23/19   EOD 12/23/19 12:22:11   Pg 10 of 13



  Todd Evan Leatherman todd.leatherman@ky.gov
  David S Lefere dlefere@mikameyers.com, jfortney@mikameyers.com
  Anthony Darrell Lehman alehman@hpwlegal.com
  Martha R. Lehman mlehman@salawus.com,
  marthalehman87@gmail.com;ispells@salawus.com;lengle@salawus.com
  Gary H Leibowitz gleibowitz@coleschotz.com,
  pratkowiak@coleschotz.com;gleibowitz@coleschotz.com
  Donald D Levenhagen dlevenhagen@landmanbeatty.com
  Elizabeth Marie Little elizabeth.little@faegrebd.com
  Edward J LoBello elobello@msek.com
  Melinda Hoover MacAnally Melinda.MacAnally@atg.in.gov,
  Carrie.Spann@atg.in.gov;Kenyatta.Peerman@atg.in.gov
  Christopher John Madaio Cmadaio@oag.state.md.us
  John A. Majors jam@morganandpottinger.com, majormajors44@yahoo.com
  Steven A. Malcoun dsmith@mayallaw.com
  Jonathan Marshall jmarshall@choate.com
  Thomas Marvin Martin tmmartin@lewisricekc.com
  Jeff J. Marwil jmarwil@proskauer.com,
  npetrov@proskauer.com;pyoung@proskauer.com;sholinstat@proskauer.com
  Richard J Mason rmason@mcguirewoods.com
  C. Ed Massey mbracken@nkylawyers.com, cedmassey@nkylawyers.com
  Ann Wilkinson Matthews amatthews@ncdoj.gov
  Rachel Jaffe Mauceri rachel.mauceri@morganlewis.com
  Michael Wesley McBride mmcbride@cohenandmalad.com, klandeck@cohenandmalad.com
  Michael K. McCrory mmccrory@btlaw.com, bankruptcyindy@btlaw.com
  Maureen Elin McOwen molly.mcowen@cfpb.gov
  Harley K Means hkm@kgrlaw.com, kwhigham@kgrlaw.com;cjs@kgrlaw.com
  Toby Merrill tomerrill@law.harvard.edu, ppsl@law.harvard.edu
  Robert W. Miller rmiller@manierherod.com
  Sherry Millman smillman@stroock.com
  Jason Milstone jason.milstone@cmsenergy.com
  Thomas E Mixdorf thomas.mixdorf@icemiller.com, brandy.matney@icemiller.com
  Evgeny Grigori Mogilevsky eugene@egmlegal.com,
  emily@egmlegal.com;mogilevskyer41855@notify.bestcase.com
  James P Moloy jmoloy@boselaw.com,
  dlingenfelter@boselaw.com;mwakefield@boselaw.com
  Ronald J. Moore Ronald.Moore@usdoj.gov
  Hal F Morris hal.morris@oag.texas.gov
  Michael David Morris michael.morris@ago.mo.gov
  Kevin Alonzo Morrissey kmorrissey@lewis-kappes.com, soliver@lewis-
  kappes.com;leckert@lewis-kappes.com;kwilliams@lewis-kappes.com
  Whitney L Mosby wmosby@bgdlegal.com, fwolfe@bgdlegal.com
  C Daniel Motsinger cmotsinger@kdlegal.com,
  cmotsinger@kdlegal.com;crbpgpleadings@kdlegal.com;shammersley@kdlegal.com
  Lee Duck Moylan lmoylan@klehr.com, acollazo@klehr.com
  Joseph L. Mulvey joseph@mulveylawllc.com, linda@mulveylawllc.com

                                        10
Case 16-07207-JMC-7A     Doc 3739    Filed 12/23/19   EOD 12/23/19 12:22:11    Pg 11 of 13



  Abraham Murphy murphy@abrahammurphy.com
  Justin Scott Murray jmurray@atg.state.il.us
  Alissa M. Nann anann@foley.com, DHeffer@foley.com
  Henry Seiji Newman hsnewman@dglaw.com
  Kevin M. Newman knewman@menterlaw.com, kmnbk@barclaydamon.com,kevin-newman-
  8809@ecf.pacerpro.com
  Cassandra A. Nielsen cnielsen@rubin-levin.net,
  atty_cnielsen@bluestylus.com,mralph@rubin-levin.net;lking@rubin-levin.net
  Ryan Charles Nixon rcnixon@lamarcalawgroup.com
  Isaac Nutovic inutovic@nutovic.com
  Michael O'Donnell mike.odonnell@nortonrosefulbright.com
  Gregory Ostendorf gostendorf@scopelitis.com, agregory@scopelitis.com
  Weston Erick Overturf wes.overturf@mbcblaw.com,
  deidre.gastenveld@mbcblaw.com;ellen.sauter@mbcblaw.com
  Pamela A. Paige ppaige@plunkettcooney.com, amiller@plunkettcooney.com
  Kenneth Pasquale kpasquale@stroock.com
  Eric Pendergraft ependergraft@slp.law, dwoodall@slp.law;bss@slp.law
  Danielle Ann Pham danielle.pham@usdoj.gov
  Anthony Pirraglia anthony.pirraglia@tklaw.com
  Jack A Raisner jar@outtengolden.com,
  kdeleon@outtengolden.com;jquinonez@outtengolden.com
  Jonathan Hjalmer Reischl jonathan.reischl@cfpb.gov
  Michael Rella mrella@mmlawus.com
  Caroline Ellona Richardson caroline@paganelligroup.com, anna@paganelligroup.com
  James Leigh Richmond James.Richmond@fldoe.org
  Mai Lan Gabrielle Rodgers Rodgers.MaiLan@pbgc.gov, efile@pbgc.gov
  John M. Rogers johnr@rubin-levin.net, jkrichbaum@rubin-
  levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net;lking@rubin-levin.net
  Melissa M. Root mroot@jenner.com, wwilliams@jenner.com
  David A. Rosenthal darlaw@nlci.com
  James E Rossow jim@rubin-levin.net, ATTY_JER@trustesolutions.com;mralph@rubin-
  levin.net
  Rene Sara Roupinian rsr@outtengolden.com,
  jxh@outtengolden.com;kdeleon@outtengolden.com;rfisher@outtengolden.com;gl@outtengolde
  n.com;jquinonez@outtengolden.com;tloughran@outtengolden.com
  Victoria Fay Roytenberg vroytenberg@law.harvard.edu, jjimenez@law.harvard.edu
  Steven Eric Runyan ser@kgrlaw.com
  Craig Damon Rust craig.rust@doj.ca.gov, Lindsay.Bensen@doj.ca.gov
  Karl T Ryan info@ryanesq.com, kryan@ryanesq.com
  Joseph Michael Sanders jsanders@atg.state.il.us
  Thomas C Scherer tscherer@bgdlegal.com, fwolfe@bgdlegal.com
  James R. Schrier jrs@rtslawfirm.com, lrobison@rtslawfirm.com;jlandes@rtslawfirm.com
  Ronald James Schutz rschutz@robinskaplan.com
  H. Jeffrey Schwartz jschwartz@robinskaplan.com
  Courtney Michelle Scott cscott1@dor.in.gov
  Joseph E Shickich jshickich@foxrothschild.com, vmagda@foxrothschild.com

                                           11
Case 16-07207-JMC-7A     Doc 3739   Filed 12/23/19   EOD 12/23/19 12:22:11    Pg 12 of 13



  Randall R Shouse rshouse@shouselanglois.com, mlanglois@shouselanglois.com
  William E Smith wsmith@k-glaw.com, clipke@k-glaw.com
  Lauren C. Sorrell lsorrell@kdlegal.com,
  ayeskie@kdlegal.com;swaddell@kdlegal.com;cmotsinger@kdlegal.com;shammersley@kdlegal.
  com
  Berry Dan Spears berrydspears616@gmail.com
  Catherine L. Steege csteege@jenner.com,
  mhinds@jenner.com;thooker@jenner.com;aswingle@jenner.com
  LaChelle D Stepp lstepp@steppjaffe.com, lastepp@yahoo.com
  Jason V Stitt jstitt@kmklaw.com
  Sharon Stolte sstolte@sandbergphoenix.com
  Jesse Ellsworth Summers esummers@burr.com, sguest@burr.com
  Matthew G. Summers summersm@ballardspahr.com, lanoc@ballardspahr.com
  Jonathan David Sundheimer jsundheimer@btlaw.com
  Nathan L Swehla nswehla@graydon.law
  Nancy K. Swift nswift@buchalter.com, cbohnsack@buchalter.com
  Andrew W.J. Tarr atarr@robinsonbradshaw.com, jrobey@robinsonbradshaw.com
  Eric Jay Taube eric.taube@wallerlaw.com,
  annmarie.jezisek@wallerlaw.com;sherri.savala@wallerlaw.com
  Meredith R. Theisen mtheisen@rubin-levin.net, dwright@rubin-levin.net;mcruser@rubin-
  levin.net
  Meredith R. Theisen mtheisen@rubin-levin.net,
  atty_mtheisen@bluestylus.com;mralph@rubin-levin.net;csprague@rubin-levin.net
  Jessica L Titler jt@chimicles.com
  David Tocco djtocco@vorys.com, mdwalkuski@vorys.com
  Todd Christian Toral todd.toral@dlapiper.com, todd-toral-9280@ecf.pacerpro.com
  Ronald M. Tucker rtucker@simon.com, cmartin@simon.com,bankruptcy@simon.com
  Christopher Turner christopher.turner@lw.com, DClitserv@lw.com
  U.S. Trustee ustpregion10.in.ecf@usdoj.gov
  Lauren Valkenaar lauren.valkenaar@nortonrosefulbright.com
  Sally E Veghte sveghte@klehr.com, acollazo@klehr.com
  Rachel Claire Verbeke rverbeke@stroblpc.com
  Aimee Vidaurri aimee.vidaurri@nortonrosefulbright.com
  Amy L VonDielingen avondielingen@woodmclaw.com
  Amy E Vulpio vulpioa@whiteandwilliams.com
  Carolyn Graff Wade Carolyn.G.Wade@doj.state.or.us
  Christopher D Wagner cwagner@hooverhullturner.com
  Louis Hanner Watson louis@watsonnorris.com
  Jeffrey R. Waxman jwaxman@morrisjames.com,
  jdawson@morrisjames.com;wweller@morrisjames.com
  Philip A. Whistler philip.whistler@icemiller.com, holly.minnis@icemiller.com
  Bradley Winston bwinston@winstonlaw.com, lwheaton@winstonlaw.com
  Brandon Michael Wise bwise@prwlegal.com
  Cathleen Dianne Wyatt cwyatt@fbtlaw.com, tacton@fbtlaw.com
  James T Young james@rubin-levin.net, lking@rubin-levin.net;atty_young@bluestylus.com
  James E. Zoccola jzoccola@lewis-kappes.com

                                           12
Case 16-07207-JMC-7A                     Doc 3739            Filed 12/23/19              EOD 12/23/19 12:22:11       Pg 13 of 13



         I further certify that on December 23, 2019, pursuant to Section IV.C.3(c) of the Case
  Management Procedures, a copy of the foregoing Trustee’s Motion to Compromise and Settle a
  Certain Reimbursement Claim Against Southern New Hampshire University was emailed to the
  following:

  Arlington ISD/Richardson ISD: Eboney Cobb at ecobb@pbfcm.com
  CEC Red Run, LLC: Alan M. Grochal at agrochal@tydingslaw.com
  SWRE Deal V Building, LLC: Paul Weiser at pweiser@buchalter.com
  Tarrant County/Dallas County: Elizabeth Weller at dallas.bankruptcy@publicans.com
  Northwest Natural Gas Company: Ashlee Minty at Ashlee.Minty@nwnatural.com
  Solar Drive Business, LLC: Chris W. Halling at challing@hallingmeza.com
  Market-Turk Company: Jordan A. Lavinsky at jlavinsky@hansonbridgett.com
  Taxing Authority for Harris County, Texas: John P. Dillman at houston_bankruptcy@lgbs.com
  Texas Comptroller of Public Accounts: Rachel Obaldo at rachel.obaldo@oag.texas.gov
  Clear Creek Independent School District: Carl O. Sandin at csandin@pbfcm.com
  Synchrony Bank: Recovery Management Systems Corporation at claims@recoverycorp.com
  Bexar County: Don Stecker at sanantonio.bankruptcy@publicans.com
  SWRE Deal V Building, LLC: Nancy K. Swift at nswift@buchalter.com
  TN Dept. of Revenue: Michael Willey at michael.willey@ag.tn.gov
  Florida Department of Education: Benman D. Szeto at benman.szeto@fldoe.org
  Last Second Media, Inc.: T. Todd Egland at tegland@beldenblaine.com
  Hung Duong: Kevin Schwin at kevin@schwinlaw.com
  Travis County: Kay D. Brock at kay.brock@traviscountytx.gov
  Able Building Maintenance: Scott D. Fink at bronationalecf@weltman.com
  Marathon Ventures, LLC: Daniel M. Karger at kargerlaw@gmail.com
  Oklahoma County Treasurer: Tammy Jones at tammy.jones@oklahomacounty.org
  JM Partners LLC: John Marshall at jmarshall@jmpartnersllc.com

         I further certify that on December 23, 2019, pursuant to Section IV.C.3(b)(ii) of the Case
  Management Procedures, a copy of the foregoing Trustee’s Motion to Compromise and Settle a
  Certain Reimbursement Claim Against Southern New Hampshire University was mailed by first-
  class U.S. Mail, postage prepaid, and properly addressed to the following:

  R. Yvette Clark, General Counsel
  Southern New Hampshire University
  2500 North River Road
  Manchester, NH 03106
                                                                                             /s/ Cassandra Nielsen
                                                                                              Cassandra Nielsen
  g:\wp80\trustee\caruso\itt educational - 86723901\drafts\motion to settle with snhu.docx




                                                                        13
